DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This Office is response to the preliminary amendment filed on 12/02/2021.
Claims 1-20 are canceled.Claims 21-40 are pending.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 12/07/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. U.S. 10219105. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. 10536797with obvious wording variations. 
Instant Application
U.S. 10219105
21. (New) An apparatus comprising at least one processor and at least one memory coupled to the at least one processor, wherein the at least one processor is configured to at least: 
determine a user location for a user and a predetermined distance parameter for the user location; determine an option data object location for an option data object; determine a distance measure for the option data object based on the user location and the option data object; determine whether the distance measure for the option data object exceeds the predetermined distance parameter; and 




in response to determining that the distance measure associated with the option data object exceeds the predetermined distance parameter, determine an updated weighted value for the option data object.
1. An apparatus comprising at least one processor and at least one memory coupled to the processor, wherein the processor is configured to at least: 
determine a triangulation location of a user; determine a predefined geographic area that encompasses the triangulation location of the user; receive a predetermined distance parameter associated with the predefined geographic area; receive a set of option data objects associated with the user; extract a set of option data object parameters from each option data object within the set of option data objects, wherein the option data object information comprises: an identification of a location associated with the option data object; and 
a weighted value associated with the option data object; calculate, based at least in part on the location associated with the option data object, the triangulation location of the user, and the predefined geographic area, a distance associated with the option data object; determine whether the distance associated with the option data object exceeds the predetermined distance parameter; and in response to determining whether the distance associated with the option data object exceeds the predetermined distance parameter, calculate an updated weighted value associated with the option data object.


Both sets of claims features of the instant application (claims 21-40) and U.S. 10219105 (claims 2-20) can be compared by using the table as shown above.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 11159908. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. 11159908 with obvious wording variations. 
Instant Application
U.S. 11159908
21. (New) An apparatus comprising at least one processor and at least one memory coupled to the at least one processor, wherein the at least one processor is configured to at least: 





determine a user location for a user and a predetermined distance parameter for the user location; determine an option data object location for an option data object; 


determine a distance measure for the option data object based on the user location and the option data object; determine whether the distance measure for the option data object exceeds the predetermined distance parameter; and 













in response to determining that the distance measure associated with the option data object exceeds the predetermined distance parameter, determine an updated weighted value for the option data object.
1. An apparatus for performing distance-based option data object filtering for a plurality of option data objects associated with a geographic object space, the apparatus comprising at least one processor and at least one memory coupled to the at least one processor, wherein the at least one processor is configured to perform operations configured to: 
for each option data object of the plurality of option data objects, determine a respective object location identifier, wherein the object location identifier corresponds to an object geographic location in the geographic object space; 
determine a plurality of object regions in the geographic object space, wherein each object region of the plurality of object regions is associated with a regional location identifier; and for each object-region pair associated with a respective option data object of the plurality of option data objects and a respective object region of the plurality of object regions, determine an object-region distance intensity prediction based on the object location identifier for the option data object and the regional location identifier for the object region; for each option data object of the plurality of option data objects, determine an object density prediction based on each object-region distance intensity prediction for a related region subset of the plurality of object regions that is associated with the option data object; and 
perform the distance-based option data object filtering for the plurality of option data objects based on each object density prediction for the plurality of option data objects.


Both sets of claims features of the instant application (claims 21-40) and U.S. 11159908 (claims 2-20) can be compared by using the table as shown above.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. U.S. 10536797. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. 10536797with obvious wording variations. 
Instant Application
U.S. 10536797
21. (New) An apparatus comprising at least one processor and at least one memory coupled to the at least one processor, wherein the at least one processor is configured to at least: 








determine a user location for a user and a predetermined distance parameter for the user location; determine an option data object location for an option data object; 


determine a distance measure for the option data object based on the user location and the option data object; determine whether the distance measure for the option data object exceeds the predetermined distance parameter; and 




























in response to determining that the distance measure associated with the option data object exceeds the predetermined distance parameter, determine an updated weighted value for the option data object.
An apparatus comprising at least one processor and at least one memory coupled to the processor, wherein the processor is configured to perform a method for performing distance-based option data object filtering for a plurality of option data objects associated with a geographic object space, and wherein the geographic object space comprises a plurality of object regions, and wherein each object region of the plurality of object regions is associated with a regional location identifier, and further wherein the method comprises: 
for each option data object of the plurality of option data objects, determining a respective object provider location identifier for an object provider location for the option data object in the geographic object space; 

for each object region of the plurality of object regions, determining one or more co-region objects of the plurality of option data objects associated with the object region, wherein each regional location identifier for a particular object region is associated with each object provider location identifier for a co-region object of the one or more co-region objects that is associated with the particular object region; determining multiple object-region pairs, wherein each object-region pair of the multiple object-region pairs is associated with a respective option data object of the plurality of option data objects and a respective object region of the plurality of object regions; for each particular object-region pair of the multiple object-region pairs associated with a particular object-region pair and a particular object region, determining an object-region distance prediction based on the object provider location identifier for the particular option data object and the regional location identifier for the particular object region; for each object region of the plurality of object regions, determining a regional density prediction based on each object-region distance prediction for an object-region pair associated with the object region; for each option data object of the plurality of option data objects, determining an object density prediction based on the regional density prediction for an object region of the plurality of object regions that is associated with the option data object; and 
performing the distance-based option data object filtering for the plurality of option data objects based on each object density prediction for an option data object of the plurality of option data objects.


Both sets of claims features of the instant application (claims 21-40) and U.S. 10536797 (claims 2-20) can be compared by using the table as shown above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 27, 29, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalit et al. (U.S. 8467807).
For claim 21, Dalit et al. disclose an apparatus comprising at least one processor and at least one memory coupled to the at least one processor, wherein the at least one processor is configured to at least: 
determine a user location for a user and a predetermined distance parameter for the user location (at least col. 3, lines 4-20 and col. 8, lines 14-31.   The discount offered by the LAMC is dynamically changed based on the distance between the location of the consumer and the physical store where the LAMC can be redeemed.  This LAMC platform also allows the merchant to set a perimeter radius, indicating how far the LAMC is to be distributed from the store location.); 
determine an option data object location for an option data object (at least col. 3, lines 4-20 and col. 8, lines 14-31.   The discount offered by the LAMC is dynamically changed based on the distance between the location of the consumer and the physical store where the LAMC can be redeemed.); 
determine a distance measure for the option data object based on the user location and the option data object (at least col. 3, lines 4-20 and col. 8, lines 14-31.   The discount offered by the LAMC is dynamically changed based on the distance between the location of the consumer and the physical store where the LAMC can be redeemed.); 
determine whether the distance measure for the option data object exceeds the predetermined distance parameter (at least col. 3, lines 4-20 and col. 8, lines 14 to col. 9, lines 37.   The actual price discount of the LAMC equals the maximum price discount when the consumer is relatively far away and barely meets the proximity criterion, e.g., the consumer may be at the very end of the aforementioned perimeter radius. In this case, the maximum discount is offered to provide the highest level of incentive to encourage the consumer to visit the store.); and 
in response to determining that the distance measure associated with the option data object exceeds the predetermined distance parameter, determine an updated weighted value for the option data object (at least col. 3, lines 4-20 and col. 8, lines 14 to col. 9, lines 37.   The actual price discount of the LAMC equals the maximum price discount when the consumer is relatively far away and barely meets the proximity criterion, e.g., the consumer may be at the very end of the aforementioned perimeter radius.  In this case, the maximum discount is offered to provide the highest level of incentive to encourage the consumer to visit the store.) 
For claim 27, Dalit et al. disclose the apparatus of claim 21, wherein determining the updated weighted value associated with the option data object comprises associating a scaling factor with the option data object (at least col. 11, lines 10-27.  Because 2 miles distance is considered relatively fart away by the algorithm used by the LAMC platform (322), the customized discount for Emily is set to the maximum, or 50%.) 
For claims 29 and 35, the claims have features similar to claims 21 and 27 respectively.  Therefore, the claims also rejected for the same reasons in claims 21 and 27.
For claim 37, the claim has features similar to claim 21.  Therefore, the claim is rejected for the same reasons in claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 25, 30-31, 33-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dalit et al. (U.S. 8467807) in view of Nair (U.S. 20170195182).
For claim 22, Dalit et al. do not disclose the apparatus of claim 21, wherein determining the predetermined distance parameter comprises: determining a triangulation location of the user; determining a predefined geographic area that encompasses the triangulation location of the user; and receiving the predetermined distance parameter associated with the predefined geographic area.  
	In the same field of endeavor, Nair discloses determining a triangulation location of the user; determining a predefined geographic area that encompasses the triangulation location of the user; and receiving the predetermined distance parameter associated with the predefined geographic area (at least [0051] and [0061]-[0062].  The one or more reference devices may triangulate the location of the employee device to determine whether the employee device/employee is within a geofence.  The system, having determined the distance between the employee device to 3 or more reference devices, the system can triangulate the location of the employee device with respect to the reference device. The system may have one or more geofences set up based on the reference devices, such that the system can determine whether the employee device is within the one or more geofences and whether one or more parameters have been reached.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Dalit et al. as taught by Nair for purpose of determining whether the employee device is within the one or more geofences and whether one or more parameters have been reached.
For claim 23, the combination of Dalit et al. and Nair disclose the apparatus of claim 22.  Nair discloses wherein the triangulation location of the user determined is based at least in determined part on a device triangulation location of a mobile device associated with the user (at least [0051] and [0061]-[0062].  The one or more reference devices may triangulate the location of the employee device to determine whether the employee device/employee is within a geofence.  The system, having determined the distance between the employee device to 3 or more reference devices, the system can triangulate the location of the employee device with respect to the reference device. The system may have one or more geofences set up based on the reference devices, such that the system can determine whether the employee device is within the one or more geofences and whether one or more parameters have been reached.)  
For claim 25, the combination of Dalit et al. and Nair disclose the apparatus of claim 22.  Nair discloses wherein the predetermined distance parameter associated with the predefined geographic area is determined based at least in part on a distance between a reference point within the predefined geographic area and a location associated with one or more option data objects (at least [0051] and [0061]-[0062].  The one or more reference devices may triangulate the location of the employee device to determine whether the employee device/employee is within a geofence.  The system, having determined the distance between the employee device to 3 or more reference devices, the system can triangulate the location of the employee device with respect to the reference device. The system may have one or more geofences set up based on the reference devices, such that the system can determine whether the employee device is within the one or more geofences and whether one or more parameters have been reached.)  
For claims 30-31, the claims have features similar to claims 22-23 respectively.  Therefore, the claims also rejected for the same reasons in claims 22-23.
For claim 33, the claim has features similar to claim 25.  Therefore, the claim is rejected for the same reasons in claim 25.
For claims 38-39, the claims have features similar to claims 22-23 respectively.  Therefore, the claims also rejected for the same reasons in claims 22-23.
Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dalit et al. (U.S. 8467807) in view of Wolinsky et al. (U.S. 20150112790).
For claim 28, Dalit et al. do not disclose the apparatus of claim 21, wherein: the option data object is selected from a set of option data objects associated with the user, and the set of option data objects associated with the user comprises a first set of option data objects associated with a category selected by the user.
	In the same field of endeavor, Wolinsky et al. disclose the option data object is selected from a set of option data objects associated with the user, and the set of option data objects associated with the user comprises a first set of option data objects associated with a category selected by the user (at least [0125].   A screenshot of an illustrative menu 500 that is displayed in response to a shopper selecting a menu selector is shown. The menu may include "Categories" 502a, "Brand Deals" 502b, "Combo Deals" 502c, "Retailer Deals" 502d, "Local Deals" 502e, "Product Search" 502f, "Recipes" 502g, "My Preferred Deals" 502h, and "My Personal Mall" 502i. Other deal categories, such as "Kosher Deals," "Vegetarian Deals," "Vegan Deals," "Dollar Store Deals," "Gluten Free Deals," "New and Improved Products," "Closeout Deals," "Diet Deals," "Back-to-School Deals," and so forth may be provided to a shopper via the menu or another menu as well. Moreover, the menu may provide for "Sign-In," "Register," "Help," and "About" selection elements. One menu item may be a "My Deal Basket" item (see FIG. 37) that allows a shopper to see all of the deals that the shopper has selected (and automatically saved) to make for a consolidated way for a shopper to see selected deals of which the shopper desires to purchase associated products during a shopping trip. It should be understood that the menu items shown are illustrative in that additional and/or alternative menu items may be provided.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Dalit et al. as taught by Wolinsky et al. for purpose of offering or choosing to use the coupons distributed provided by the ad network.
For claim 36, the claim has features similar to claim 28.  Therefore, the claim is rejected for the same reasons in claim 28.
Allowable Subject Matter
Claims 24, 26, 32, 34 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  10/21/2022